DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species A, claims 1-12 and 17-20 in the reply filed on 22 November 2021 is acknowledged.  The traversal is on the ground(s) that “Applicant emphasizes that for the reasons discussed herein the Office Action rationale appears to be illogical, improper and not permit for any separation of species or subspecies and, thereby, Applicant submits that such elections herein have no limiting interpretation or estoppel effect.”  This is not found persuasive because the recitations in Group I, namely “a die for a printhead” and “a printhead comprising a die” do not define a contribution in the art and therefore no shared special technical features between the recited groups.  Thus, Group II, claims 13-16 are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 28 July 2021 and 05 January 2022, have been considered.


Drawings
The drawings received on 22 May 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-4, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925) in view of Kasai (US 7,806,495).
With respect to claim 1, Rivas discloses a die for a printhead, comprising: 
a plurality of fluid feed holes (Fig. 1A, elements 114-1-114-N; paragraph 0022) disposed in a line parallel to a longitudinal axis (Fig. 1A, element 104) of the die (Fig. 1A, element 101; paragraph 0014), wherein the fluid feed holes are formed through a substrate of the die (paragraphs 0014-0015); 
a plurality of fluidic actuators (Fig. 1A, elements 110-1-110-N), proximate to the plurality of fluid feed holes, to eject fluid received from the plurality of fluid feed holes (paragraph 0018); 
circuitry (Fig. 1A, element 105-2; paragraphs 0040, 0047) to operate the plurality of fluidic actuators, wherein the circuitry is disposed on a first side (Fig. 1A, element 107; paragraph 0019) of the plurality of fluid feed holes; 
additional circuitry (Fig. 1A, element 105-1; paragraphs 0040, 0047) to power the plurality of fluidic actuators, wherein the additional circuitry is disposed on an opposite side (Fig. 1A, element 106; paragraph 0019) of the plurality of fluid feed holes from the circuitry; and 
activation traces (Fig. 1A, elements 108-1-108-N) disposed between each of the plurality of fluid feed holes (Fig. 1A, elements 114-1-114-N) to couple the circuitry to the additional circuitry (paragraph 0022).
However, Rivas fails to disclose the details of the circuitry, specifically well know circuitry types in the inkjet art such as logic circuitry and power circuitry.
Kasai discloses a die (Fig. 8, element 1100C) for a printhead having logic circuitry disposed on a first side (Fig. 8, element 402M right side, i.e. heater selectors) of the die and power circuitry disposed on an opposite side (Fig. 8, element 402M left side, i.e. drivers) of the die.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the printhead die architecture disclosed by Kasai in the printhead die of Rivas.  The motivation for doing so would have been “The decrease in the number of reference voltage generation portions contributes to reducing the head substrate area. 
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the circuitry of the die to the ejection of fluid as claimed.  Thus, the limitations concerning how the die is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure from Rivas in view of Kasai as applied above.
With respect to claim 2, Rivas in view of Kasai, as applied to claim 1 disclose a common power trace (Rivas at paragraph 0026, i.e. grounds and Kasai at Fig 2, i.e. drivers) and a common ground trace (Rivas at paragraph 0026, i.e. grounds) proximate to the logic circuitry (Kasai at Fig 2, i.e. heater selectors) to provide low-voltage power to the logic circuitry.
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the circuitry traces of the die to the type of voltage applied as claimed.  Thus, the limitations concerning the type of voltage applied to the circuits are not seen to further limit the structure of the claims and are not seen to distinguish the structure from Rivas in view of Kasai as applied above.
With respect to claim 3, Rivas in view of Kasai, as applied to claim 1 disclose a common power trace (Rivas at paragraph 0026, i.e. grounds and Kasai at Fig 2, i.e. drivers) and a common ground trace (Rivas at paragraph 0026, i.e. grounds) proximate to the power circuitry (Kasai at Fig 2, i.e. drivers) to provide high-voltage power to the power circuitry.

With respect to claim 4, Rivas in view of Kasai, as applied to claim 1 disclose a plurality of address lines (Rivas at paragraph 0026, i.e. conductor traces) proximate to the logic circuitry (Kasai at Fig 2, i.e. heater selectors) on the first side (Rivas at Fig. 1A, element 107).
With respect to claim 7, Rivas in view of Kasai, as applied to claim 1 disclose each of the plurality of fluidic actuators (Rivas at Fig. 1A, elements 110-1-110-N) is coupled to a flow channel (Rivas at Fig. 2, element 202), wherein the flow channel is fluidically coupled to all of the plurality of fluid feed holes (Rivas at Fig. 2. Element 229; paragraph 0027)
With respect to claim 10, Rivas discloses a printhead comprising a die that comprises: 
a fluid feed hole array (Fig. 1A, elements 114-1-114-N; paragraph 0022) along a first line (Fig. 1a, i.e. array of element 114) parallel to a longitudinal axis (Fig. 1A, element 104) of the die (Fig. 1A, element 101; paragraphs 0014-0015); 
a plurality of fluidic actuators (Fig. 1A, elements 110-6, 110-8, 110-N, i.e. even actuators) along a second line (Fig. 1a, i.e. even array right shift of 
circuitry (Fig. 1A, element 105-2; paragraphs 0040, 0047) along a third line (Fig. 1A, element 107) parallel to the first and second line; and 
additional circuitry (Fig. 1A, element 105-1; paragraphs 0040, 0047) along a fourth line (Fig. 1A, element 106) parallel to the first, second, and third lines, wherein the fourth line is on an opposite side of the first line from the third line.
However, Rivas fails to disclose the details of the circuitry, specifically well know circuitry types in the inkjet art such as low-voltage control circuitry and field-effect transistors (FETs).
Kasai discloses a die (Fig. 8, element 1100C) for a printhead having low-voltage control circuitry disposed on a first side (Fig. 8, element 402M right side, i.e. heater selectors) of the die and field-effect transistors (FETs) disposed on an opposite side (Fig. 8, element 402M left side, i.e. drivers) of the die.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the printhead die architecture disclosed by Kasai in the printhead die of Rivas.  The motivation for doing so would have been “The decrease in the number of reference voltage generation portions contributes to reducing the head substrate area. As a result, the head substrate can be downsized, thus reducing the production cost” (Column 2, line 66 – Column 3, line 2).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the circuitry of the 
With respect to claim 11, Rivas in view of Kasai, as applied to claim 1 disclose the die (Rivas at Fig. 1A, element 101) comprises a second plurality of fluidic actuators (Rivas at Fig. 1A, elements 110-5, 110-7, 110-N, i.e. odd actuators) along a fifth line (Rivas at Fig. 1a, i.e. odd array left shift of element 110) parallel to the first line, and on an opposite side of the first line from the second line.
2. Claims 5, 6, 17, and 18 are under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925) in view of Kasai (US 7,806,495) as applied to claims 1 and 10 above, and further in view of DeMeerleer et al. (US 5,942,900).
With respect to claims 5, 6, 17, and 18, Rivas discloses the die (Fig. 1A, element 101), the plurality of fluid feed holes (Fig. 1A, elements 114-1-114-N; paragraph 0022), and the substrate (paragraphs 0014-0015).
However, Rivas fails to disclose a crack detector trace disposed around an outer edge of a fluid feed hole, wherein the crack detector trace crosses the substrate between adjacent fluid feed holes and is disposed around an outer edge of the adjacent fluid feed hole, and/or the crack detector trace is disposed around substantially all of the plurality of fluid feed holes on the substrate.
DeMeerleer discloses an inkjet printhead (Fig. 1, element 10) having a die (Fig. 3, element 40B), a plurality of fluid feed holes (Fig. 3, array of element 52), and a substrate (Fig. 3, element 42) wherein a crack detector trace (Fig. 3, element 50) crosses the substrate between adjacent fluid feed holes and is disposed around an 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the die crack detector trace disclosed by DeMeerleer in the printhead die of Rivas.  The motivation for doing so would have been “The method of the present invention provides for an easy and low cost method of testing for faults in printhead heater chips. The method utilizes the incorporation of a simple resistor adjacent to any edge of the heater chip where a fault may occur. It does not require the addition of complicated electronic components to the printhead heater chip” (Column 1, lines 28-34).
3. Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925) in view of Kasai (US 7,806,495) as applied to claims 1 and 10 above, and further in view of Takayanagi (EP 0376314 A2).
With respect to claims 8 and 19, Rivas discloses the die (Fig. 1A, element 101).
However, Rivas fails to disclose a thermal sensor disposed at each end of the die.
Thermal sensors disposed at each end of a die are well known in the inkjet art.  See for example Takayanagi at Fig 3A, array of element 2 and Takayanagi at page 5, lines 11-16.
4. Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925) in view of Kasai (US 7,806,495) as applied to claims 1 and 10 above, and further in view of Murase et al. (US 2013/0335471).

However, Rivas fails to disclose a thermal sensor disposed at a substantially center point of the die.
Thermal sensors disposed at a substantially center point of a die are well known in the inkjet art.  See for example Murase at Fig 5B, element Di and Murase at paragraph 0059.
5. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925) in view of Kasai (US 7,806,495) as applied to claims 1 and 10 above, and further in view of Cumbie (WO 2017/146699 A1).
With respect to claim 12, Rivas discloses the die (Fig. 1A, element 101), a slot (Fig. 2, element 202), and the fluid feed hole array (Fig. 1A, elements 114-1-114-N; paragraph 0022).
However, Rivas fails to disclose a polymeric mount holding the die, wherein the polymeric mount comprises a slot disposed along a backside of the die to provide fluid to the fluid feed hole array.
Polymeric mounts holding dies are well known in the inkjet art. See for example Cumbie at Fig. 1, elements 12, 16 and Cumbie at paragraph 0024.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1. Claims 1, 4, 7, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19-20 of copending Application No. 16/766,525. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/766,525 claims a similar die for a printhead.  The instant claims are similar to and/or broader in scope than the claims in copending Application No. 16/766,525 because the instant claims rearrange elements on the die such as the location of the fluid feed holes relative to the longitudinal axis of the die, the location of the circuitry relative to the longitudinal axis of the die, the location of the fluid actuators relative to the longitudinal axis of the die, and the number of traces within the die.  It would have been obvious to one of ordinary skill in the art since the rearrangement of these elements does not alter the device of the invention as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 4, 7, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-19 of copending Application No. 16/766,527. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/766,527 claims a similar die for a printhead.  The instant claims are similar to and/or broader in scope than the claims in copending Application No. 16/766,527 because the instant claims rearrange elements on the die such as the location of the fluid feed holes relative to the longitudinal axis of the die, the location of the circuitry relative to the longitudinal axis of the die, the location of the fluid actuators relative to the longitudinal axis of the die, and the number of traces within the die.  It would have been obvious to one of ordinary skill in the art since the rearrangement of these elements does not alter the device of the invention as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        01/21/2022